Citation Nr: 0017435	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-03 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The appellant performed active duty for training from 
September 12, to December 16, 1983.  He appears also to have 
performed additional service with the reserve and/or national 
guard, but this service has yet to be verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Buffalo, New York Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND
The appellant is seeking compensation for a back disorder 
that he claims is incident to an injury sustained in basic 
training at Fort Benning, Georgia in 1983.  In a Request 
Pertaining to Medical Records signed by the claimant in March 
1998 and subsequently submitted to the National Personnel 
Records Center (NPRC), the appellant indicated that he served 
with the New York National Guard, Company A, 2nd Battalion, 
108th Infantry from June 1983 to 1985; and with the United 
Sates Army Reserve in Chambersburg, Pennsylvania from 1988 to 
1989.  A report received by the RO from NPRC in October 1997, 
however, only shows the single period of active duty for 
training service from September 12, to December 16, 1983.  
Thus, there is a lack of clarity in the record about 
precisely when the appellant served and the nature of each 
period of service (e.g., whether it was active duty for 
training or inactive duty training) for each period.  
Clarification of these matters must be sought.  
Moreover, the Board is not confident that all service medical 
records pertaining to the appellant's claim have been 
secured.  Certainly there may be medical records extant for 
periods of service as yet undocumented in the claims file.  
It may also be the case that not all the medical records for 
the periods of service currently mentioned in the claims file 
have been obtained.  (The Board notes, for example, that the 
claims file contains no service medical records for 1984-85).  
Accordingly, in light of the provisions of 38 U.S.C.A. § 5106 
(West 1991), further development is required, after the dates 
and types of service performed by the appellant have been 
clarified, to secure all of his service medical records.

Finally, the claims file reflects that in histories given to 
physicians beginning in 1996, the appellant has represented 
that he injured his back as a child and that he experienced 
ongoing problems from that injury prior to his service.  This 
statement against interest is highly credible, and is 
consistent with the desire of a patient to be properly 
treated based on the full medical history of the disorder.  
Thus, the appellant's claim of entitlement to service 
connection for his current back disorder may be based on the 
specific contention that a preexisting condition was 
aggravated by active duty for training service.  Therefore, 
records pertaining to any back condition that the appellant 
had prior to service, or between his periods of service, 
should be made a part of the record of this claim.

Hence, this case is REMANDED for the following actions:

1.  The RO should contact the appellant 
and request that he identify all periods 
of active duty, active duty for training 
and inactive duty training performed.  
The appellant should also be asked to 
identify as precisely as he can when 
during service he sustained any injury to 
his back, as well as when and where he 
was treated inservice for a back injury 
or other back condition.  Appropriate 
action should thereafter be undertaken.

2.  As part of the appropriate action to 
be taken, the RO should ask the NPRC to 
verify each and every period of service 
performed by the appellant, to include 
each period of active duty, active duty 
for training, and inactive duty training.  
NPRC should further be requested to 
provide any additional service medical 
records in their possession for any 
period of service.

3.  The RO should further contact 
directly the New York National Guard, 
Company A, 2nd Battalion, 108th Infantry; 
and Commander, Company D, 1st Battalion 
314th Infantry (M), United Sates Army 
Reserve Center, 721 South 6th Street, 
Chambersburg Pennsylvania, and request 
that they provide information pertaining 
to each and every period of active duty, 
active duty for training, and inactive 
duty training performed by the appellant.  
All attempts to obtain this information 
should be documented in the claims folder 
and all information obtained should be 
associated therewith.

4.  The RO also should contact the United 
States Army Troop Medical Clinic #8 at 
Fort Benning, Georgia, and request copies 
of any injury reports concerning the 
appellant.  A copy of the RO's request 
should be placed in the claims file, as 
should all documentation obtained in 
response.

5.  In addition, the RO should request 
the appellant to identify all inpatient 
and/or outpatient treatment that he has 
received for his back condition at any 
private or VA facility prior to September 
1983 or earlier period of service and to 
submit the records of such treatment.  A 
copy of the RO's request to the appellant 
and his reply should be placed in the 
claims file, as should all records 
submitted.

6.  After the development requested has 
been completed, the RO should review the 
record to ensure that the development is 
in complete compliance with the 
directives of this REMAND.  If any 
development is deficient in any manner, 
the RO must implement corrective 
procedures at once.  

The RO should then readjudicate the issue presented.  If the 
benefit sought is not granted, the appellant and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


